Citation Nr: 0925417	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased evaluation for Barrett's 
esophagus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION


The Veteran served on active duty from July 1980 to October 
1980 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefit 
sought on appeal.

The Veteran's service connected Barrett's esophagus is 
currently evaluated as 20 percent disabling; however, the 
Veteran is actually rated at 30 percent, less 10 percent pre-
service evaluation, for the current rate of 20 percent.

In March 2006, the Veteran withdrew his claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).

In a February 2009 rating decision, the RO deferred a 
decision on entitlement to TDIU pending receipt of VA Form 
21-8940.  The Veteran submitted VA Form 21-8940 in April 
2009.

In a May 2009 deferred rating decision, the RO determined the 
issue of an increased evaluation of the Veteran's service-
connected Barrett's esophagus was inextricably intertwined 
with a claim for service connection for a hernia secondary to 
Barrett's esophagus, and TDIU.  

Therefore, based on a review of the record presently 
associated with the claims file, the only issue in appellate 
status before the Board is the issue of entitlement to an 
increased disability evaluation for Barrett's esophagus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further RO/AMC action on this matter is 
warranted.

The Veteran underwent a VA medical examination in November 
2008 to determine the current severity of his service-
connected Barrett's esophagus.  However, in May 2009, the 
Veteran reported that he was diagnosed with esophageal 
cancer.  It was indicated that he was receiving treatment at 
the Dartmouth Hitchcock Medical Center in Lebanon New 
Hampshire and at the VA Medical Center in White River 
Junction, Vermont.  

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issue 
of entitlement to an increased disability evaluation for 
Barrett's esophagus.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The RO 
should obtain any recent VA and private treatment records and 
afford the Veteran another VA examination to determine the 
current severity of the service-connected disability, to 
include determine of the relationship, if any, between the 
Veteran's diagnosis of esophageal cancer and his service-
connected Barrett's esophagus.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.	 The RO/AMC should obtain and associate 
with the claims file, copies of all VA 
medical records that are not currently 
of record, to include all records of 
treatment at the VA Medical Center in 
White River Junction, Vermont.

2.	The RO/AMC should obtain copies, if 
any, of additional private medical 
treatment the Veteran has received for 
his service-connected Barrett's 
esophagus and esophageal cancer, to 
include Dartmouth Hitchcock Medical 
Center in Lebanon New Hampshire. The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then associate these records with the 
claims folder. 

3.	 The RO/AMC should afford the Veteran 
the appropriate VA examination 
regarding the service-connected 
Barrett's esophagus, to include a 
determination of the relationship, if 
any, between the Veteran's diagnosis 
of esophageal cancer and his service-
connected Barrett's esophagus.  The 
claims folder, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folders, the medical records 
obtained, and a copy of this remand.

The examiner should describe the nature 
and extent of any manifestations or 
conditions resulting from the service- 
connected Barrett's esophagus, to 
include esophageal cancer, if found to 
be currently diagnosed. In all 
conclusions, the examiner must identify 
and explain the medical basis or bases, 
with identification of the evidence of 
record.  If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state. 

4.	 The Veteran is hereby notified that it 
is his responsibility to report for an 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	 After completion of the above and any 
additional development deemed 
necessary, the RO/AMC should review 
and readjudicate the claim.  See 38 
C.F.R. § 4.2.  If any such action does 
not resolve the claim, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

